            Case 2:20-mj-00548-DJA Document 15
                                            14 Filed 09/23/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   JENNIFER J. OXLEY
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Jennifer.Oxley@usdoj.gov
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,

 9                          Plaintiff,             Case No. 2:20-mj-00548-DJA
      VS.
10                                                 STIPULATION FOR CONTINUANCE OF
      GUILLERMO ZAVALA-                            PRELIMINARY HEARING
11    RODRIGUEZ,

12                        Defendant.

13

14
            The parties, by and through Nicholas A. Trutanich, United States Attorney, and Jennifer
15
     J. Oxley, Assistant United States Attorney, counsel for the United States of America, and Rene
16
     L. Valladares, Federal Public Defender, and Andrew Wong, Assistant Federal Public Defender,
17
     counsel for Guillermo Zavala-Rodriguez, hereby stipulate to a continuance of the preliminary
18
     hearing scheduled in this case for September 25, 2020, pursuant to Federal Rule of Criminal
19
     Procedure 5.1(c) and (d). This stipulation is based on the following reasons:
20
            1.     This case has been assigned to the Honorable Judge Navarro, in Case No. 20-cr-
21
     00256-GMN-VCF.
22
            2.     The parties have reached a plea agreement in this case, and a change of plea
23
     hearing is scheduled for October 7, 2020.
24

25

26
             Case 2:20-mj-00548-DJA Document 15
                                             14 Filed 09/23/20 Page 2 of 3




 1           3.     The defendant has signed a waiver of indictment, which has been provided in

 2   Case No. 20-cr-256, and has agreed to plea to an Information, which has been filed in the same

 3   case.

 4           4.     The parties request that the Court continue the preliminary hearing scheduled in

 5   this case for at least 30 days.

 6           5.     The parties agree that the additional time should be excludable as to the

 7   computing time within which an indictment must be filed and the time that trial must

 8   commence, both pursuant to the Speedy Trial Act, Title 18 United States Code, Section 3161 ,

 9   considering the factors under Title 18, United States Code, Section 3161(h)(7)(A) -(B).

10           6.     The defendant is currently detained in custody and does not object to this request.

11           7.     Denial of this request could result in a miscarriage of justice, and the ends of

12   justice served by granting this request outweigh the best interest of the public and the defendant

13   in a speedy trial.

14           DATED: September 22, 2020.

15                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
16

17                                                         /s/Jennifer J. Oxley
                                                           JENNIFER J. OXLEY
18                                                         Assistant United States Attorney
                                                           District of Nevada
19

20                                                         /s/ Andrew Wong
                                                           Andrew Wong
21                                                         Assistant Federal Public Defender
                                                           Attorney for Defendant Guillermo Zavala-
22                                                         Rodriguez

23

24

25
                                                       2
26
            Case 2:20-mj-00548-DJA Document 15
                                            14 Filed 09/23/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3
                            Plaintiff,             Case No. 2:20-mj-00548-DJA
 4    VS.
                                                   Order
 5    GUILLERMO ZAVALA-
      RODRIGUEZ,
 6
                          Defendant.
 7

 8
            Based on the Stipulation between the defense and the government, and good cause
 9
     appearing therefore, the Court hereby finds and orders as follows:
10
            1. Pursuant to Federal Rule of Criminal Procedure 5.1(d) and for good cause shown, the
11
               preliminary hearing scheduled in this case for September 25, 2020, shall be continued
12
               until _______________________.
                     October 27, 2020 at 4:00 p.m. in Courtroom 3A.
13
            2. The parties agree to this continuance.
14
            3. The defendant is in custody and does not object to the continuance.
15
            4. The continuance is not sought for the purposes of delay.
16
            5. By the stipulation of the parties, the time is excludable in computing time within which
17
               an indictment must be filed and the time that trial must commence, both pursuant to
18
               the Speedy Trial Act, Title 18 United States Code, Section 3161, considering the factors
19
               under Title 18, United States Code, Section 3161(h)(7)(A)-(B).
20
                       23rd
            DATED this ____ day of September 2020.
21

22

23                                             ______________________________________
                                               UNITES STATES MAGISTRATE JUDGE
24

25
                                                     3
26
